Citation Nr: 0115266	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  00-18 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for herniated pulposus of 
the cervical spine, claimed as secondary to service-connected 
residuals of a gunshot wound to Muscle Group I and II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, which denied the benefits sought on 
appeal.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Goober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karras v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

While engaged in action with the enemy in July 1966, the 
veteran sustained a gunshot wound in the right shoulder.  The 
wound was in the right upper back through the trapezius.  He 
is service-connected for the residuals of a gunshot wound to 
Muscle Group I and II, and for a shell fragment wound scar.  

Essentially, the veteran contends that he currently has 
herniated pulposus of the cervical spine, which he claims was 
caused or aggravated by his service-connected residuals of a 
gunshot wound.  In July 1999, the veteran underwent VA 
medical evaluation.  After review of the record and medical 
examination of the veteran, the examining physician offered 
that there was no evidence in the claims folder to confirm 
direct or indirect involvement of cervical discs or vertebrae 
with the veteran's shell fragment wound.  He neglected to 
indicate whether the nonservice related disability was 
aggravated by the service-connected gun shot wound.  In 
September 1999, the RO denied the claim on the grounds that 
the veteran had not submitted a well-grounded claim.  The 
basis for the decision was that there was no medical evidence 
of treatment in service for herniated nucleus pulposus of the 
cervical spine and that there was no evidence of a nexus 
between the later shown cervical spine nucleus pulposus and 
the veteran's active duty service or a service-connected 
disability.  

During this appeal, the veteran subsequently submitted a 
medical statement and results of a neurological examination 
from his private treating physician, dated in August 2000, 
who offered that the veteran's left rotator cuff tear was due 
to the veteran's job (postal worker) and predisposition due 
to war wounds and that the veteran's cervical spine 
radiculopathies were secondary to the same causes.  In 
another private physician's medical statement, dated in 
January 2000, it was related that the veteran was receiving 
physical therapy at the San Juan VA Medical Center for his 
rotator cuff tear.  The Board notes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of the claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  


A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a).  Section 3.310(a) has 
been interpreted as authorizing a grant of service connection 
for disability caused by a service-connected disability, and 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disability by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  In appears that the RO had not 
considered Allen in its determination that the veteran's 
claim for secondary service-connection.  


In light of the above necessary action, the Board believes 
that additional medical development would be helpful to 
include a medical opinion addressing the veteran's private 
physician's August 2000 medical assessment that the veteran's 
cervical spine radiculopathies are secondary to the veteran's 
job (postal worker) and his predisposition due to his war 
wounds.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
obtain from him the names and addresses 
of all health care providers, VA and 
private who have treated him for problems 
associated with the cervical spine.  Any 
records received should be associated 
with the claims folder.  If any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file 
and the veteran and his representative 
should be so notified.  The veteran is 
free to submit to the RO all medical and 
other records pertaining to the claimed 
cervical spine disorder under 
consideration.  

2. The veteran should be afforded a VA 
orthopedic examination.  All indicated 
tests and studies are to be performed.  
The claims folder is to be made available 
to the orthopedist prior to examination 
for use in the study of the case, and the 
examiner is to indicate in the report 
whether the file has been reviewed.  The 
orthopedist is to determine the nature 
and extent of the veteran's cervical 
spine disorder.  All clinical findings 
should reported in detail.  Following 
examination of the veteran's upper back, 
and review of his pertinent medical 
records, to include medical statements 
offered by the veteran's private 
physician, the examiner is requested to: 
a) comment on the veteran's private 
physician's diagnoses (see medical report 
dated August 1, 2000, by J. Deniz, M.D.) 
of the veteran's cervical spine disorder 
and the veteran's predisposition to a 
cervical condition due to war wounds and 
his job as a postal worker; b) offer an 
opinion as to the nature and extent of 
the veteran's cervical spine disorder;  
c) offer and opinion as to whether it is 
at least as likely as not that the 
cervical disorder is in any way related 
to the veteran's military service or to a 
service-connected disability;  d) if 
there is no etiological relationship, the 
orthopedist should render an opinion as 
to whether it is at least as likely as 
not that a service-connected disability 
aggravates or permanently aggravated the 
veteran's cervical spine disorder; and, 
if so,  e) the level of disability that 
is attributable to such aggravation.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached should 
be set forth in a typewritten report.  
The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on this claim. 

3.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Further, if the 
development yields no medical opinion of 
a nexus or link between the veteran's 
cervical disorder and either his active 
duty service or a service-connected 
disability, the RO should advise the 
veteran and his representative that such 
nexus is needed to support the claim.  

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

5.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
readjudicate the veteran's claim on 
appeal in light of all applicable 
evidence of record and all pertinent 
legal authority.  The RO must provide 
adequate reasons and bases for its 
determination, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.  

6.  If the benefits sought by the veteran 
continue to be denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue of entitlement to service connection 
for cervical spine disorder, on a direct 
or secondary basis.  The requisite period 
of time should be allowed for response.

The purpose of this REMAND is to ensure that all due process 
requirements are met; it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The veteran need take no action until otherwise notified, but 
he may furnish additional evidence within the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 

IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


